Exhibit 10.3 ADM DEFERRED COMPENSATION PLAN FOR SELECTED MANAGEMENT EMPLOYEES II (As Amended and Restated Effective January 1, 2009) TABLE OF CONTENTS Page ARTICLE IINTRODUCTION 1 1.1 Purpose of the Plan; History 1 1.2 Non-Qualified “Top-Hat” Plan 1 1.3 Plan Document 1 1.4 Effective Date of Document 1 ARTICLE IIDEFINITIONS AND CONSTRUCTION 2 2.1 Definintions 2 2.2 Choice of Law 6 ARTICLE IIIPARTICIPATION AND CONTRIBUTION CREDITS 6 3.1 Participation 6 3.2 Elective Deferral Credits 7 3.3 Company Matching Credits 8 ARTICLE IVACCOUNTS AND INVESTMENT ADJUSTMENTS 9 4.1 Accounts 9 4.2 Valuation of Accounts 9 4.3 Earnings Credits 10 4.4 Statements 10 ARTICLE VVESTING 10 ARTICLE VISCHEDULED DISTRIBUTIONS 11 6.1 Scheduled Distributions 11 6.2 Severe Financial Hardship Withdrawal 13 ARTICLE VIIDISTRIBUTIONS AFTER SEPARATION OR DISABILITY 13 7.1 Benefit on Separation from Service or Disability 13 7.2 Time and Form of Distribution 13 7.3 Cash-Out of Small Accounts 14 7.4 Valuation of Accounts Following Separation from Service 15 ARTICLE VIIIDISTRIBUTIONS AFTER DEATH 15 8.1 Survivor Benefits 15 8.2 Beneficiary Designation 16 8.3 Successor Beneficiary 17 8.4 Cash-Out of Small Accounts 17 8.5 Valuation of Accounts Following Separation from Service 17 ARTICLE IXCONTRACTUAL OBLIGATIONS AND FUNDING 17 9.1 Contractual Obligations 17 9.2 Obligations Upon Occurrence of a Funding Event 18 ARTICLE XAMENDMENT AND TERMINATION OF PLAN 19 10.1 Right to Amend or Terminate 19 10.2 Limits on Effect of Amendment or Termination 20 ARTICLE XIADMINISTRATION/CLAIMS PROCEDURES 20 11.1 Administration 20 11.2 Correction of Errors And Duty to Review Information 21 11.3 Claims Procedure 21 11.4 Indemnification 22 11.5 Exercise of Authority 22 11.6 Telephonic or Electronic Notices and Transactions 22 ARTICLE XIIMISCELLANEOUS 22 12.1 Nonassignability 22 12.2 Withholding 22 12.3 Right of Setoff 23 12.4 Uniformed Services Employment and Reemployment Rights Act 23 12.5 Successors of ADM 23 12.6 Employment Not Guaranteed 23 12.7 Gender, Singular and Plural 23 12.8 Captions 23 12.9 Validity 23 12.10 Waiver of Breach 23 12.11 Notice 23 APPENDIX A SPECIAL RULES FOR CERTAIN EMPLOYEES OF INTERNATIONAL MALTING COMPANY LLC 24 ADM DEFERRED COMPENSATION PLAN FOR SELECTED MANAGEMENT EMPLOYEES II ARTICLE I INTRODUCTION 1.1 Purpose of the Plan; History.The ADM DEFERRED COMPENSATION PLAN FOR SELECTED MANAGEMENT EMPLOYEES II is sponsored by ADM and its Participating Affiliates to attract high quality executives and to provide eligible executives with an opportunity to save on a pre-tax basis and accumulate tax-deferred earnings to achieve their financial goals. The Plan is the successor to the ADM Deferred Compensation Plan for Selected Management Employees I (As Amended and Restated Effective September 1, 2001), as amended by a First, Second, Third, Fourth, Fifth, Sixth, Seventh and Eighth Amendment.The Seventh Amendment to the Prior Plan “froze” that plan to new deferrals effective as of December 31, 2004.All obligations under the Prior Plan will be satisfied under the Prior Plan. The Plan was restated effective as of December 1, 2004, which restatement was amended by a First Amendment adopted August 17, 2006 and a Second Amendment adopted on April 2, 2008.These documents reflect good faith compliance with the requirements of Code §409A for the period from January 1, 2005 to December 31, 2008. The Plan most recently was restated as of the effective date specified in Sec. 1.4. 1.2 Non-Qualified “Top-Hat” Plan. 1.2.1 ERISA Status.The Plan is a “top-hat” plan – that is, an unfunded plan maintained primarily for the purpose of providing deferred compensation for a select group of management or highly compensated employees within the meaning of ERISA §§ 201(2), 301(a)(3) and 401(a)(1), and therefore is exempt from Parts 2, 3 and 4 of Title I of ERISA. 1.2.2 Compliance with Code § 409A.The Plan also is a nonqualified deferred compensation plan that is intended to meet the requirements of paragraph (2), (3) and (4) of Code §409A(a), and the terms and provisions of the Plan should be interpreted and applied in a manner consistent with such requirements, including the regulations and other guidance issued under Code §409A. 1.3 Plan Document. 1.3.1 Plan Documents.The Plan document consists of this document, any appendix to this document and any document that is expressly incorporated by reference into this document. 1.3.2 Modifications by Employment or Similar Agreement.ADM or an Affiliate may be a party to an employment or similar agreement with a Participant, the terms of which may enhance or modify in some respect the benefits provided under this Plan, including, but not necessarily limited to, an enhancement to or modification of the benefit amount, payment forms and/or other rights and features of the Plan.The Plan consists only of this document and the core documents referenced in Sec. 1.3.1. Accordingly, any contractual rights that a Participant may have to any enhancement or modification called for under an employment or similar agreement are rights that derive from such agreement and not directly from the Plan.Nonetheless, the Plan will be applied in a manner that takes into account any enhancements or modifications called for under an enforceable employment or similar agreement as if such provisions were part of the Plan; provided that, no change can be made to the Plan by means of an employment or similar agreement that would not have been allowed by means of an amendment to the Plan (for example, an amendment inconsistent with Code §409A). 1.4 Effective Date of Document.The Plan (as amended and restated in this document) is effective January 1, 2009. ARTICLE II DEFINITIONS AND
